Ethridge, J.,
delivered the opinion of the court.
The appellee brought suit against the appellant, alleging that the defendant, appellant here, ivas a corporation which owned and operated a sanatorium for hire or gain and employed nurses therein, and that the plaintiff was admitted to the hospital as a patient to undergo a surgical operation and to be treated for certain internal physical troubles from which she was then and there suffering; that she was placed upon the operating table by certain officers and employees of the defendant, and was placed under the influence of an anaesthetic and operated upon, and that after said operation she was turned over by the officers and managers of said institution to certain nurses to be by them returned to a bedroom in said institution, which they did; that while she was unconscious from the effects of the said anaethestic a hot water bottle, or bag, filled with hot water, was placed against her right foot, while she was unconscious, by said nurses and employees, which bottle, or bag, was permitted to remain against her foot for several hours, and, while she was still under the influence of said anaesthetic and unconscious, her right foot and ankle were seriously burned and scalded, so as to cause the flesh on her right foot to slough off almost to the bone, and caused her to suffer indescribable pain for many days and nights, and to be crippled, and her nervous system greatly shocked and impaired, causing her physicial pain and mental anguish, and the expenditure of large sums of money for nurses and attention. The defendant pleaded the general issue, and also gave notice that the defendant would offer evidence to prove *335that plaintiff was suffering from injuries when she reached the sanatorium, and that such injuries were caused otherwise than through the fault of the defendant or its agents and employees. The plaintiff and her witnesses testified that she was placed in the bed in an unconscious condition after being operated upon, and that she remained under the influence of the anaesthetic for several hours, and that when she became conscious she was suffering pain in her foot, and complained thereof to the nurses and attendant, and the nurses told her that such pain was not unusual after an operation, and tried to have her believe that the pain was the result of the operation; that her physician, who was also a stockholder of the corporation, examined the burn the following morning, and stated that they let hot water bottles rest upon her foot and burned it. She also testified that when she saw hei* foot she saw the burn, and that she had no trouble or injury on the foot prior to the operation. She also testified that the bottles were removed from the bed afterwards by the employees of the hospital. Her story is corroborated by her husbánd and other witnesses.
The defendant’s contention is that the injury to her foot was caused from shoes, and that the plaintiff’s foot was blistered when she reached the hospital, and that her system was so infected with septic poison, caused from the accumulated pus in her Fallopian tubes, which existed at the time of the operation, that such pus was absorbed into the system, poisoning her body, and that such sores were likely to result from such poison, and in the opinion of the medical witnesses the injury was caused from such condition. The medical witnesses also testified that a burn would not be infected as this place was infected, unless it was inoculated from external causes or application. The plaintiff left the hospital about two weeks after the *336operation, and was attended by a trained nurse who, she says, was recommended by the physician' in charge of appellant and who performed the operation on her, plaintiff stating that the doctor told her the nurse was as competent to tend to the injured foot as he (the doctor) was. It appears from the doctor’s evidence that he was opposed to the plaintiff leaving the sanatorium as early as she did, but that he finally consented that she might go home, attended by the nurse, but that he did not recommend the nurse as being competent, and that this nurse was related by marriage to the plaintiff, and that the plaintiff suggested this nurse herself. It further appeared that the nurses employed in the hospital were not graduate nurses, but were being trained by Dr. Castle, a woman physician who was in charge of the sanatorium as superintendent; It is contended by the appellant that the evidence is insufficient to justify a verdict, and that the defendant should have had a peremptory instruction, a peremptory instruction having been refused the defendant by the court.
The evidence, we think, i's ample to support a verdict, and that a hospital conducted for private gain is liable in damages to patients for injuries resulting from negligence of the nurses and employees. A patient is generally admitted to a hospital conducted for. private gain under either an express or implied obligation that he receive such reasonable care and attention for his safety as his mental and physical condition, if known, may require. Wetzel v. Omaha, etc., Hospital Ass’n, 96 Neb. 636, 148 N. W. 582, Ann. Cas. 1915B, 1224; Fawcett v. Ryder, 23 N. D. 20, 135 N. W. 800.
It is also insisted that instruction No. 2, given by the plaintiff, is error which should reverse the cause. This instruction reads as follows:
“The court charges the jury for the plaintiff that if you find from a preponderance of the testimony that *337the defendant corporation operated a private hospital or sanatorium for gain in the city of Meridian, that plaintiff was admitted therein as a patient for hire, and that she was injured as a resillt of the negligence of the employees and nurses of said defendant in the manner testified to by the witnesses for the plaintiff, then you should find for the plaintiff in such sum as you find from all of the evidence is right, just, and proper. ’ ’
It is urged that that part of the instruction which instructs the jury that, if the plaintiff was injured as a result of the negligence of employees and nurses of said defendant in the manner testified to by the witnesses for the plaintiff, the jury should find for the plaintiff is error. We do not think this instruction is reversible error. The instruction should state a hypothesis, and the jury should be told that if they believe from the evidence the facts constituting such hypothesis they should find for the plaintiff or according to the contention, but in the present case the facts constituting the plaintiff’s theory are testified to clearly and directly, and there is no conflict between the different witnesses testifying for the plaintiff, and no prejudice or injury could result to the defendant under the facts of this case by giving this instruction. The court will not reverse a case because the instruction is not happily phrased, or because not exactly technically correct, so long as the instruction is not misleading, or where the inaccuracy complained of could have had no influence' in reaching the verdict that could be said to be improper. Substantial accuracy is all that is required in an instruction, and unless the court can see that the jury may have been mislead, it will not reverse.
The judgment is therefore affirmed.

Affirmed.